Citation Nr: 1745088	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  17-18 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and H.H.

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 and December 1945.  The Veteran's decorations include the Purple Heart Medal, Combat Infantryman Badge, and Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.

The Veteran presented testimony at a Board hearing in August 2017, and a transcript of the hearing is associated with his claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent and probative evidence is in relative equipoise as to whether the Veteran has degenerative disc disease and degenerative joint disease of the lumbar spine was incurred in service.

2.  The competent and probative evidence is in relative equipoise as to whether the Veteran has degenerative disc disease and degenerative joint disease of the cervical spine was incurred in service.

3.  It is at least in equipoise that the Veteran's service-connected disabilities render him so helpless as to be in need of regular aid and attendance.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for degenerative disc disease and degenerative joint disease of the cervical spine are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for SMC based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran seeks entitlement to service connection for back and neck disabilities.

The Veteran was afforded VA examinations in September 2016 after which he was diagnosed with lumbosacral and cervical degenerative disc disease and degenerative joint disease without evidence of radiculopathy and severe osteoporosis status post multiple kyphoplasties.  The functional impact was noted to be no lifting, no walking greater than 300 feet, a need for an ergonomic desk/worksite, no heavy lifting and no driving.

An examination opinion note was entered in October 2016.  He did not recall exactly when his neck problems began.  The Veteran's daughter recalled when he was in his 40's he would have a lot of problems clipping the yard on his hands and knees and would use a lot of ice when she was young.  She recalled that her whole life he had tended to turn his whole body instead of just his neck.  In service he was in a combat outfit carrying a medical pack and being exposed to mortars.  He never got a direct hit and remembered running a lot.  He had to carry people and his wife remembered being told of him having to carry a prisoner.  It was noted that they usually had 2 people to carry folks on a piece of canvas with 2 poles, and did this a lot.  He also would carry people over his shoulders.  The Veteran did not recall a specific injury to his neck during service.  He specifically denied experiencing significant falls, motor vehicle accidents, or being thrown due to mortars in service.  There was no evidence of a neck injury in the service treatment records.  The examiner ultimately provided a negative nexus opinion. 

X-ray in September and October 2016 revealed marked osteopenia with extensive thoracolumbar compression deformities and multilevel kyphoplasty and osteopenia and advanced degenerative disc and joint disease of the cervical spine

At the hearing on appeal before the undersigned in August 2017, the Veteran testified that while in service he walked long distances and carried a backpack.  He reported that he had to move injured service members to protected areas by himself.  The Veteran affirmed that the type of action that he saw in service may have caused his back and neck problems.  The Veteran's representative noted that as a medic the Veteran was required to carry a heavy rucksack of probably 80 pounds or more.  The Veteran affirmed that that the only time that he would have had back or neck problems were as a result of what he did in service.

Affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that the Veteran's back and neck disabilities are due to his combat experience in active service.  The Veteran is currently diagnosed with degenerative disc and degenerative joint disease of the lumbar spine and cervical spine.  Review of the claims file reveals that the Veteran served in combat, as evidenced by the award of a Combat Infantryman Badge.  The Veteran's Enlisted Record and Report of Separation Honorable Discharge reveals that the Veteran served in the battles and campaigns of Normandy, Northern France, Rhineland, and Central Europe.  His military occupational specialty was medical technician.  The Veteran competently and credibly reported that he walked long distances and that he carried a backpack while he did so.  It has been indicated in the claims file that the rucksack carried by medics was significant in weight.  He also reported competently and credibly that he had to carry service members by himself.  The Veteran reported that he thought that the walking, carrying and type of action he saw in service caused his back and neck problems.  The Board acknowledges that a VA examiner has rendered the opinion that the Veteran's back and neck disabilities are less likely than not related to his active service.  In rendering the opinion the examiner relied upon the Veteran's work at the USPS for 37, lack of evidence of problems for the first 30 years after separation from service, and the age of the Veteran.  The examiner also indicated that the worst of the Veteran's back disabilities were related to osteoporosis which was usually caused by a metabolic process.  However, the Veteran's daughter reported that the Veteran had difficulties with his back in his 40's and always had to turn his whole body rather than just his neck.  This indicates that the Veteran's back and neck problems may have existed prior to the recorded evidence of back and neck problems.  In addition, the exclusion of the Veteran's osteoporosis does not exclude all of the Veteran's back and neck disabilities.  As such, the evidence is at least in equipoise that the Veteran has degenerative disc and degenerative joint disease of the lumbar and cervical spines incurred in service.  Thus, entitlement service connection for degenerative disc disease and degenerative joint disease of the lumbar spine and entitlement to service connection for degenerative disc disease and degenerative joint disease of the cervical spine, are granted.  

III.  Aid and Attendance

The Veteran seeks entitlement to SMC based on the need for the aid and attendance of another person or based on being housebound.

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351 (b).  A veteran will be considered in need of aid and attendance if he or she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 (a). 38 C.F.R. § 3.351 (c). 

Under 38 C.F.R. § 3.352 (a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352 (a); Turco v. Brown, 9 Vet. App. 222 (1996).

A Veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502 (c); 38 C.F.R. § 3.351 (d)(2).

The Veteran underwent an examination for housebound status or permanent need for regular aid and attendance in January 2016.  It was noted that the Veteran's diagnoses were back pain, L5 wedge compression fracture, pelvic fracture, sternal fracture, and syncope.  The Veteran was noted to be confined to the bed for 2 hours between 9 am and 9 pm.  He was able to feed himself.  He did not prepare his meals.  He needed assistance with bathing and tending to other hygiene needs.  He was not legally blind.  He did not need nursing home care.  He needed medication management.  It was noted that medications were new doses and he needed assistance.  He had the ability to manage his own financial affairs.  The Veteran was in no apparent distress and was ambulatory with a walker.  There were no restrictions of the upper extremities.  Under restrictions of the lower extremities the Veteran was noted to be weight bearing as tolerated (WBAT), have poor balance, and to be walker based.  The Veteran's poor balance was noted to be what restricted him.  He was able to leave the home 2 times a week.  He needed the assistance for locomotion and could move up to 450 feet.  

The examination report entered in October 2016 indicates that the Veteran used a walker due to a pelvic fracture and his back.  Later in the report it was noted that the Veteran used the walker for his pelvic fracture.  The examination report indicates that the Veteran was limited to no lifting, no driving, no walking greater than 300 feet, and a need for an ergonomic desk/worksite.

At the hearing before the undersigned in August 2017 the Veteran reported that he lived with his wife in assisted living.  He was assisted in taking showers.  He did not go outside of the complex on his own.  He could not cook dinner form himself.  He had difficulty opening bottles.  The Veteran's representative reported that the Veteran's claim for aid and attendance was based upon the Veteran's back and neck. 

Affording the Veteran the benefit of the doubt, entitlement to SMC at the aid and attendance rate is warranted.  Review of the record reveals that the Veteran lives in assisted living, cannot drive, cannot cook his own meals, requires assistance in bathing and tending to other hygiene needs, cannot leave the premises without assistance, is significantly limited in walking, and uses a walker.  Although the aid and attendance examination report identifies pelvic fracture, sternal fracture, and syncope, the report also indicates that the Veteran's impairments are due to the Veteran's back disability.  Although the examiner noted that the Veteran uses the walker for his nonservice-connected pelvic fracture, the examiner also noted that the Veteran uses the walker for his back disability.  Thus, the Board finds that the Veteran's service connected disabilities render the Veteran nearly so helpless as to require the regular aid and attendance of another person.  Therefore, entitlement to SMC at the aid and attendance rate is granted. 

As the evidence is at least in equipoise that the Veteran's service-connected disabilities necessitate regular aid and attendance, the Board finds that the claim is granted.  The grant of SMC at the aid and attendance rate renders the question of entitlement to SMC on account of being housebound moot as it is the greater benefit.  See 38 U.S.C.A. § 1114.


ORDER

Service connection for degenerative disc and degenerative joint disease of the cervical spine is granted.

Service connection for degenerative disc and degenerative joint disease of the lumbar spine is granted.


	(CONTINUED ON NEXT PAGE)


Special monthly compensation based on the need for aid and attendance is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


